DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 10, 13, 16, 18, and 19 are rejected under 35 U.S.C. 102(a1) as being anticipated by GE HEALTHCARE BIO-SCIENCES AB (US 9322772 B2)(hereinafter GE HEALTHCARE BIO-SCIENCES AB)[cited in the IDS filed by the applicant].
Regarding to claim 1, GE discloses a chemical measurement device for determining a concentration of a given chemical in a given fluid (an apparatus for measuring the absorbance of a substance in a solution; Abstract), the given chemical having a light absorption curve with a peak (The detection of proteins, nucleic acids and peptides are of great importance in many sectors, including the environmental, biological and chemical sciences. Proteins have mainly two absorption peaks in the deep UV region, one very strong absorption band with a maximum at about 190 nm; Col. 1, Lns. 56-60), the device comprising: at least one LED light source (an arrangement 20 of light emitting diodes which each emit light in the ultraviolet part of the spectrum (UV LED); Fig. 1; Col 4, l.ns. 27-29);
at least one light detector (photo-detectors 40, 42 which can either be UV sensitive photo multipliers or UV ::;13nsitive photo diodes; Fig. 1; Col. 4, Lns. 30-32), the at least one LED light source and at least one light detector configured to produce two light signals having peak wavelengths between about 5 nm and 35 nm apart (The 
Regarding Claim 2, GE discloses the device of claim 1, wherein the at least two light signal peak wavelengths are between 220 nm and 280 nm (The wavelength of UV light employed to irradiate the sample can be selected by either the use of an appropriate LED which emits at a specific wavelength of UV light for example, a UVTOP(r) 260 nm and 280 nm LEDS, the peaks of the signals thus being 20 nm apart;Fig. 1; Cols. 4-5, Lns. 66-3).
Regarding Claim 3, GE discloses the device of claim 1, wherein the at least one LED light source comprises a plurality of LED light sources (an arrangement 20 of light emitting diodes which each emit light in the ultraviolet part of the spectrum (UV LED); Fig. 1; Col. 4,Lns. 27-29).
Regarding Claim 4, GE discloses the device of claim 1, wherein the at least one LED light source comprises no more than one LED light source (Fig. 1 shows one light source 26 being used at a time).
Regarding Claim 5, GE discloses the device of claim 1, wherein the at least two light detectors (photo-detectors 40, 42 which can either be UV sensitive photo multipliers or UV sensitive photo diodes; Fig. 1; Col. 4, Lns. 30-32).

	 Regarding Claim 8, GE discloses the device of claim 1, further comprising a collimator to collimate light emitted by the at least one LED light source (The apparatus further comprises a collimating lens 70; Fig. 1; Col. 4, Lns. 37-38).
	Regarding Claim 10, GE discloses a method of determining a concentration of a chemical in a fluid sample (an apparatus for measuring the absorbance of a substance in a solution; Abstract), the method comprising:
providing an LED light source configured to emit ultraviolet light (an arrangement 20 of light emitting diodes which each emit light in the ultraviolet part of the spectrum (UV LED); Fig. 1; Col. 4, Lns. 27-29), and a light detector configured to measure ultraviolet
light (photo-detectors 40, 42 which can either be UV sensitive photo multipliers or UV sensitive photo diodes; Fig. 1; Col. 4, Lns. 30-32); selecting a first wavelength and a second wavelength that correspond to portions of an ultraviolet light absorption curve for the chemical in the fluid sample, the first wavelength and the second wavelength being between 5 nm and 35 nm apart (The wavelength of UV light employed to irradiate the sample can be selected by either the use of an appropriate LED which emits at a specific wavelength of UV light for example, a UVTOP(r) 260 nm and 280 nm LEDS, the peaks of the signals thus being 20 nm apart ... Proteins have mainly two
absorption peaks in the deep UV region, one very strong absorption band with a maximum at about 190 nm. The 2 light signal peaks therefore being greater than the 
Light passing through the solution and exiting the window 38 is then detected by the detector photo-detector 40 ... The carrousel Supports plural, in this case two, UV LEDs 26 and 28. A controller 25 is used to drive the stepper motor 24 and thus to bring each LED into the correct position to irradiate the sample S in the flow cell 30; Fig. 1; Col. 4, Lns. 55-66); determining the concentration of the chemical as a function of the amount of the first light absorbed at the first wavelength and the amount of the second light absorbed at the second wavelength (Once the absorption of the solution is measured, the concentration of the substance in the solution can then be determined by
use of the Beer-Lambert Law where the molar absorbtivity E of the substance is already known. This can be done manually or using a computer or the controller 25 provided. Alternatively, the concentration of the substance can be determined by use of a dose-response curve which has previously been produced for the substance of interest at a given wavelength e.g. 280 nm, or multiple response curves which are generated at different wavelengths can be used. Such determinations are made using a computer via 
threshold where switching to a second less absorbed light can give a better resolution of the rate of change of absorption, and consequently the approach of a maximum or minimum of concentration values; Fig. 1; Col. 5, Lns. 5-27).
	Regarding Claim 13, GE discloses the method as defined by claim 10, wherein the first light and the second light having a full width half maximum value of 15 nm or less (The apparatus further consists of a band pass filter 22 which rejects unwanted wavelengths and admits others, while maintaining a low coefficient of absorption for the UV wavelengths of interest. The bandwidth of the filter is a full width half maximum, and is preferably less than 10 nm, to give a good linearity and large dynamic range; Fig. 1; Col. 4, Lns. 31-37).
	Regarding Claim 16, GE discloses a system for determining concentrations of a chemical (an apparatus for measuring the absorbance of a substance in a solution; Abstract), the system comprising: a first ultraviolet LED configured to emit light at a first peak wavelength; a second ultraviolet LED configured to emit light at a second peak wavelength, the second peak wavelength having a difference of between 5 nm and 20 nm from the first peak wavelength (an arrangement 20 of light emitting diodes which each emit light in the ultraviolet part of the spectrum (UV LED) ... The wavelength of UV light employed to irradiate the sample can be selected by either the use of an appropriate LED which emits at a specific wavelength of UV light for example,
a UVTOP(r) 260 nm and 280 nm LEDS, the peaks of the signals thus being 20 nm apart; Fig. 1; Col. 4, Lns. 27-29; see also Cols. 4-5, Lns.66-3);

a housing containing the first LED, the second LED, and the light detector, the housing forming a fluid channel between the at least one LED light source and the at least one light detector, the fluid channel configured to hold a fluid having a chemical therein (The apparatus 10 comprises an arrangement 20 of light emitting diodes which each emit light in the ultraviolet part of the spectrum (UV LED), a flow cell 30 with an inlet 32 and an outlet 34 and photo-detectors 40.42 which can either be UV sensitive photo multipliers or UV sensitive photo diodes; Fig. 1; Col. 4, Lns. 26-31 ); a chemical concentration calculator configured to determine the concentration of the chemical in the fluid sample as a function of the absorption of light by the chemical at the first wavelength and the second wavelength (Once the absorption of the solution is measured, the concentration of the substance in the solution can then be determined by use of the Beer-Lambert Law where the molar absorbtivity E of the substance is already known. This can be done manually or using a computer or the controller 25 provided. Alternatively, the concentration of the substance can be determined by use of a dose-response curve which has previously been produced for the substance of interest at a given wavelength e.g. 280 nm, or multiple response curves which are generated at different wavelengths can be used. Such determinations are made using a computer via a data link to the controller 25 ... Using two frequencies of light also allows this change in absorbance to be more closely monitored when the absorbance reaches a

	Regarding Claim 18, GE discloses the system as defined by claim 16, further comprising a UV absorption database containing information relating to a UV absorption curve of the chemical (the concentration of the substance can be determined by use of a dose-response curve which has previously been produced for the substance of interest at a given wavelength e.g. 280 nm, or multiple response curves which
are generated at different wavelengths can be used; Fig. 1; Col. 5, Lns. 11-15). ·
Regarding Claim 19, GE discloses the system as defined by claim 16, wherein the housing comprises a vial, a pipette tip, or a fluid reactor (The apparatus 1 O ... a flow cell 30 with an inlet 32 and an outlet 34; Fig. 1; Col. 4, Lns. 26-29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over GE HEALTHCARE BIO-SCIENCES AB.
Regarding Claim 17, GE discloses the system as defined by claim 16, wherein the first LED is configured so that the first peak wavelength is between about two ultraviolet values and the other of the two peak wavelengths is between about two different ultraviolet values (The wavelength of UV light employed to irradiate the sample can be selected by either the use of an appropriate LED which emits at a specific
wavelength of UV light for example, a UVTOP(r) 260 nm and 280 nm LEDS, the peaks of the signals thus being 20 nm apart; Fig. 1; Cols. 4-5, Lns. 66-3).
GE does not explicitly disclose the first LED is configured so that the first peak wavelength is between about 220 nm and 235 nm and the other of the two peak wavelengths is between about 240 nm and 255 nm.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first two values be 220 nm and 235 nm instead of 250 nm and 270 nm and to have the second values be 240 nm and 255 nm instead of 270 nm and 290 nm, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in
the art. The motivation for doing so would have been to target one specific analyte as opposed to another.	

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GE HEALTHCARE BIO-SCIENCES AB in view of Reger (US 20120292522) (herein after Reger)[cited in the IDS filed by the applicant].
		
	Regarding Claim 6, GE discloses the device of claim 1, further comprising a light source (an arrangement 20 of light emitting diodes which each emit light in the ultraviolet part of the spectrum (UV LED); Fig. 1; Col. 4, Lns. 27-29).
GE fails to explicitly disclose the light source is a UVC laser.
Reger teaches a method for the determination of the concentration of nitric acid in aqueous process solutions (Abstract) comprising a UVC laser light source used in spectroscopically determining. the concentration of a chemical in solution (Various illumination means are suitable as light source:; fur the spectroscopy, such as e.g .... loser light sources. Laser light sources such as e.g. laser diodes are characterized in
that they emit light only in a narrow wavelength range, and that they are most recently also available for wavelengths down to ultraviolet (UV) at an acceptable price; Para. [00591).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify GE with the teaching of Reger for the purpose of emitting light only in a narrow wavelength range, and that they are most recently also available for wavelengths down to ultraviolet (UV) at an acceptable price (Reger; Para. [00591).
Regarding Claim 20, GE discloses the system as defined by claim 16, further comprising a light source (an arrangement 20 of light emitting diodes which each emit light in the ultraviolet part of the spectrum (UV LED); Fig. 1; Col. 4, Lns. 27-29).

Reger teaches a method for the determination of the concentration of nitric acid in aqueous process solutions (Abstract) comprising a UVC laser light source used in spectroscopically determining the concentration of a chemical in solution (Various illumination means are suitable as light sources for the spectroscopy, such as e.g .... laser light sources. Laser light sources such as e.g. laser diodes are characterized in
that they emit light only in a narrow wavelength range, and that they are most recently also available for wavelengths down to ultraviolet (UV) at an acceptable price; Para. [00591).
It would have been obvious to one of ordinary skill in the art, it the time of the invention to modify GE with the teaching of Reger for the purpose of emitting light only in a narrow wavelength range, and that they are most recently also available for wavelengths down to ultraviolet (UV) at an acceptable price (Reger; Para. [00591).
	
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over GE HEALTHCARE BIO-SCIENCES AB in view of Tokhtuev et al. (US 7372039) (herein after Tokhtuev)[cited in the IDS filed by the applicant].
Regarding Claim 9, GE discloses the device of claim 1, however fails to explicitly disclose wherein the concentration calculator is configured to perform a logarithmic operation on the two light signals to produce two signals, the concentration calculator having a combiner to combine the two signals to determine the concentration of the given chemical.

signals at 260 nm and 264 nm and use the same equation to calculate a concentration. Cquat = Ai • (log(U260(s) / U264(0) ) / (log (U260 (s) / U264(0)) where U260(s), U264(S) are UV signals during measuring, and U260(O), U260(O) are UV signals during zeroing; Fig. 5; Col.8, Lns. 20-30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify GE with the teaching of Tokhtuev for the purpose of determining the actual concentration of antimicrobial, surface active, pesticide or lubricating agents in a solution using the calculated difference in absorbance values for two or more wavelengths from about 200 nm to about 320 nm (Cols. 6-7, Lns. 65-2).

Regarding Claim 15, GE discloses the method as defined by claim 10, wherein the light source is an LED, the method further comprising forming a fluid channel between the LED light source and the light detector (The apparatus 1 O comprises an arrangement 20 of light emitting diodes which each emit light in the ultraviolet part of the spectrum (UV LED), a flow cell 30 with an inlet 32 and an outlet 34 and photo-detectors 
GE fails to explicitly disclose wherein the at least one light source and the light detector are spaced apart between about 2.5 mm and 25 mm.
Tokhtuev teaches a UV absorption spectrometer (Abstract) comprising a light source and a light detector (The ultraviolet spectrometer 1000 (dimensions of 60 mm x 35 mm x 180 mm) has a controller 1, and a sensor unit including an ultraviolet light source 7 with a lamp power supply 7 A, an analytical cell 9, an UV wavelength selector 1 0 .... The ultraviolet (UV) selector 1 0 has a UV array detector 10-1; Fig. 1; Col. 5, Lns. 45-65) wherein the at least one light source and the light detector are spaced apart between about 2.5 mm and 25 mm (A distance 115 of 10 mm-30 mm is left between a top lamp and the input window 108 to preserve an analytical area 114; Fig. 17; Col. 14,
Lns. 7-9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify GE with the teaching of Tokhtuev for the purpose of preserving an analytical area (Tokhtuev; Fig. 17; Col. 14, Lns. 7-9).

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over GE HEALTHCARE BIO-SCIENCES AB in view of Kurashiki Boseki (JP 5665377) (herein after Kurashiki Boseki)[cited in the IDS filed by the applicant].
Regarding Claim 11, GE discloses the method as defined by claim 10, however fails to explicitly disclose wherein the portions of the

Kurashiki Boseki teaches an apparatus and method for measuring nitrite concentration (Title) wherein absorption of a chemical is measured at portions of an ultraviolet absorption curve (The nitrous acid concentration control device according to the present invention is configured such that at least one of the wavelengths of 336 nm, 34 7 nm, 359 nm, 372 nm, and 386 nm has a peak height or peak area of ultraviolet absorbance by nitrous acid and a nitrous acid concentration; Fig. 2; Pg. 3, middle) wherein the portions of the ultraviolet light absorption curve are part of a shoulder of the ultraviolet light absorption curve (Fig. 2 shows 2 of these peaks as part of the shoulder of the
larger light absorption curve).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify GE with the teaching of Kurashiki Boseki for the purpose of quickly and accurately measuring the concentration of nitrous acid in a liquid (Kurashiki Boseki; Pg. 2, bottom).
Regarding Claim 12, modified GE discloses the method as defined by claim 11, however fails to explicitly disclose wherein the first wavelength and the second wavelength are selected to both correspond to the same shoulder.
Kurashiki Boseki teaches an apparatus and method for measuring nitrite concentration (Title) wherein absorption of a chemical is measured at portions of an ultraviolet absorption curve (The nitrous acid concentration control device according to the present invention is configured such that at least one of the wavelengths of 336 nm, 34 7 nm, 359 nm, 372 nm, and 386 nm has a peak height or peak area of ultraviolet absorbance 
larger light absorption curve) and wherein the first wavelength and the second wavelength are selected to both correspond to the sameshoulder (Fig. 2 shows 2 of these peaks are part of the right-hand shoulder of the larger Iight absorption curve).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify GE with the teaching of Kurashiki Boseki for the purpose of quickly and accurately measuring the concentration of nitrous acid in a liquid (Kurashiki Boseki; Pg. 2, bottom).
Regarding Claim 14, GE discloses the method as defined by claim 10, however fails to explicitly disclose wherein the first wavelength and the second wavelength correspond to areas of the light absorption curve having a negative slope.
Kurashiki Boseki teaches an apparatus and method for measuring nitrite concentration (Title) wherein absorption of a chemical is measured at portions of an ultraviolet absorption curve (The nitrous acid concentration control device according to the present invention is configured such that at least one of the wavelengths of 336 nm, 347 nm, 359 nm, 372 nm, and 386 nm has a peak height or peak area of ultraviolet absorbance by nitrous acid and a nitrous acid concentration; Fig. 2; Pg. 3, middle) wherein the first wavelength and the second wavelength correspond to areas of the light absorption curve having a negative slope. (Fig. 2 shows 2 of these wavelengths are part of the
right-hand shoulder of the larger light absorption curve, which is shown to have a negative slope).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886